Citation Nr: 1134123	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for atrophy of the left testicle.

2.  Entitlement to service connection for a right arm disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2004, December 2006, and December 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which respectively declined to reopen the Veteran's previously denied claim for service connection for atrophy of the left testicle and denied service connection for a right arm disorder (claimed as limitation of motion and muscle damage of the right arm) and depression.

Claims for one psychiatric disorder effectively encompass claims for on all psychiatric diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, as the Veteran has complained of multiple psychiatric problems in addition to depression, the Board finds that his claim is most appropriately characterized as shown on the title page of this decision.

As a final introductory matter, the Board observes that, during the pendency of this appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for May 2009.  The Veteran did not report for his scheduled hearing.  Nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable. Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  A rating decision dated in March 1983 denied service connection for atrophy of the left testicle.  The Veteran did not file a timely appeal of that decision.

2.  Evidence received since the March 1983 decision is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim for service connection for atrophy of the left testicle, and does not raise a reasonable possibility of an allowance of the claim.

3.  The preponderance of the evidence does not show that the Veteran has any diagnosed right arm disorder apart from a painful scar, for which service connection has already been established and which is not at issue in this appeal.

4.  The preponderance of the evidence does not show that the Veteran is currently diagnosed with depression or any other psychiatric disorder that is attributable to his active service.


CONCLUSIONS OF LAW

1.  The March 1983 RO decision that denied service connection for atrophy of the left testicle is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen the claim for service connection for atrophy of the left testicle.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for a right arm disorder, other than a painful scar for which service connection has already been established, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).

4.  The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim for service connection for atrophy of the left testicle was initially denied in a March 1983 rating decision.  The RO declined to reopen that claim in a January 2004 rating decision.  Accordingly, the Board must now consider the question of whether new and material evidence has been received to reopen that claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record shows that the Veteran was informed of the March 1983 denial of his claim and subsequently submitted a timely notice of disagreement.  However, following the issuance of a July 1983 statement of the case, he did not perfect an appeal.

A finally adjudicated claim is an application that has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the March 1983 decision became final because the Veteran did not perfect a timely appeal.

A service connection claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the last final rating decision consisted of service medical records dated from September 1978 to October 1981.  Those records showed that, on his January 1978 enlistment examination, the Veteran did not to report any history of testicular atrophy or related abnormalities and none were found on clinical examination.  Nor was there any evidence of treatment for testicular problems in the Veteran's subsequent service medical records.  Nevertheless, on examination in October 1981 prior to his release from the Army, he was found to have an atrophied left testicle.

In addition to the above service medical records, the March 1983 adjudicators had access to a report of a September 1982 VA consultation in which the Veteran complained of erectile dysfunction, which he attributed to an in-service injury.  Specifically, the Veteran reported that, while serving in Korea in May 1981, he had fallen and been knocked unconscious for approximately two hours.  He further reported that, upon regaining consciousness, he had noticed that his left testicle had diminished in size.  The Veteran added that he had subsequently developed problems having sexual intercourse that he had never previously encountered.  Based upon those statements, the September 1982 examining clinician assessed the Veteran with atrophy of the left testicle, status post trauma.  However, following a more thorough evaluation, that VA clinician issued a November 1982 addendum report in which he did not relate the Veteran's testicular atrophy and erectile dysfunction to the reported in-service injury.  Thereafter, the Veteran was afforded a March 1983 examination by a VA urologist, who determined that the atrophy of the left testicle was not secondary to any in-service trauma, but was rather the result of mumps orchitis, which the Veteran had incurred as a child. 

Based on the March 1983 VA urologist's opinion, and the other evidence then of record, the initial RO adjudicators determined that the Veteran's left testicular atrophy constituted a preexisting condition that had not permanently worsened during his military service.  Consequently, his claim for service connection was denied.

The Veteran filed an application to reopen his claim in August 2003.  He has since submitted written and transcribed statements, reasserting that he suffers from atrophy of the left testicle that resulted from an in-service injury.  The Veteran has also informed the RO that he currently receives treatment for his left testicle disorder.  Accordingly, the RO has obtained copies of the Veteran's VA medical records, which show occasional complaints of "unspecified testicular problems."  However, no VA treating provider has related the Veteran's testicle complaints to his reported in-service injury or to any other aspect of his military service.  Nor has the Veteran submitted any private medical opinion evidence that suggests such a nexus.  Moreover, while he has been advised of the protocols for scheduling a VA genitourinary examination, he has declined to do so.  He also has failed to report for a videoconference hearing in connection of his new and material evidence claim.  Accordingly, the Board finds that any additional information that may have been elicited in support of that claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board acknowledges that the lay statements and VA medical records that have been added to the Veteran's claims folder constitute new evidence in the sense that they were not previously considered by VA decision makers.  Nevertheless, the Board finds that newly submitted evidence is not material as it does not pertain to any unestablished fact necessary to substantiate the Veteran's previously denied claim.  

The March 1983 RO decision denied the Veteran's claim based on a finding that his left testicular atrophy had preexisted service and had not been aggravated therein.  Thus, in order to reopen his claim, the Veteran would need to present evidence that this preexisting condition permanently worsened during his period of active duty, or evidence that the testicular disability did not preexist his entrance to service.  He has not submitted any such evidence.  On the contrary, his recently obtained VA medical records contain no evidence of any in-service aggravation of his atrophied left testicle.  Nor do those records suggest that the Veteran's left testicle problems are otherwise related to his military service or were incurred during that service.

The Board recognizes that the Veteran himself has indicated that his testicle problems are etiologically linked to a May 1983 in-service accident in which he sustained testicular trauma.  The Veteran is competent to provide an account of an in-service injury of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his lay statements in this regard are considered credible for the purpose of reopening his claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Nevertheless, the Board finds that the Veteran, as a lay person without any apparent clinical expertise, is not competent to opine as to the etiology of his left testicular atrophy, or to relate that condition to a specific event in service.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Thus, the Veteran lay statements, standing alone, are insufficient to establish that any current left testicle disorder is etiologically related to his active service.  Additionally, the Board observes that those recently submitted statements are mainly cumulative of the lay evidence considered at the time of the last final decision on the Veteran's claim.

In the absence of any other new evidence pertaining to previously unestablished facts necessary to substantiate the Veteran's previously denied claim, that claim cannot be reopened because the new evidence received is not material as it does not create a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2010).  

In sum, the Board finds that, while the clinical and lay evidence obtained since the RO's last final rating decision is new, it does not create a reasonable possibility of an allowance of the claim.  Therefore, that newly submitted evidence is not material.  Accordingly, the Veteran's claim for service connection for left testicular atrophy is not reopened and the benefits sought on appeal remain denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including psychoses and arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, depression is not a disorder subject to service connection on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 309 (1993).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board observes that, twice during the pendency of this appeal, the Veteran has been scheduled for VA examinations in support of his claims for service connection for depression and a right arm disorder.  His initial VA examinations were scheduled for July 2007.  However, the Veteran did not report.  He subsequently submitted a April 2008 statement requesting that the examinations be rescheduled.  In accordance with that request, the RO scheduled him for follow-up VA examinations in November 2008.  However, the Veteran did not report for those examinations either.  Nor did he express any willingness to report for future examinations.

Significantly, the record shows that the RO provided the Veteran with advance notice of his scheduled July 2007 and November 2008 examinations.  He has not contended otherwise.  Nor has he offered any other explanation for failing to report for those scheduled examinations.  Consequently, the Board finds that the Veteran has not provided good cause for failing to attend those examinations.  38 C.F.R. § 3.655(a) (2010).  

When a Veteran, without good cause, fails to appear for an examination scheduled in conjunction with a claim for original compensation, the Board is required to adjudicate that claim on the basis of the evidence of record.  38 C.F.R. § 3.655(b) (2010); Turk v. Peake, 21 Vet. App. 565 (2009) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); Shipwash v. Brown, 8 Vet. App. 218 (1995) Fenderson v. West, 12 Vet. App. 119 (1999) (initial appeals of a disability rating for a service-connected disability fall under the category of original claims).  Accordingly, the Board will now assess the merits of the Veteran's depression and right arm muscle disorder claims based on the pertinent diagnostic criteria and a review of the evidence of record.

A.  Right Arm Disorder

The Veteran contends that he suffers from a right arm disorder, manifested by muscle pain and limitation of motion, which is etiologically related to his service-connected right arm burn scar.  In light of his assertions, the Board will now consider whether service connection for a right arm disorder is warranted both on a direct basis and as secondary to that service-connected disability.

The Veteran's service medical records are negative for any complaints or clinical findings of right arm problems.  Moreover, while the report of his October 1981 service separation examination notes a right arm burn scar, it does not contain any other subjective or clinical evidence regarding his right upper extremity.  

The post-service evidence includes a March 1983 VA examination in which the Veteran reported that he had burned his right arm during an in-service kitchen fire.  On physical examination, he was found to have second-degree burn scar, which was triangular in shape and measured three inches along the hypotenuse and two inches along either side of his right upper arm.  Based on the results of that examination, the Veteran was granted service connection for a right arm burn scar, effective the day after his release from service, and rated 0 percent disabling.

On a subsequent VA examination, conducted in October 2002, the Veteran exhibited tenderness to palpation in the vicinity of his burn scar, which resulted in his receipt of a higher 10 percent rating for that service-connected disability.  The record thereafter shows that he has continued to complain intermittently of pain and limited motion in his right arm.  However, the Veteran's subjective complaints have not been found to warrant a diagnosis of any right arm disorder apart from the scarring for which he is already service connected.  

The Board recognizes that the Veteran is competent to report a history of right arm symptoms, including pain and limitation of motion, which are capable of lay observation.  38 C.F.R. § 3.159 (2010).  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Based on the foregoing, the Board finds that the record does not show that the Veteran has any right arm disorder apart from the painful scarring for which service connection is already in effect.  Moreover, the Board observes that the 10 percent rating assigned for that service-connected disability contemplates the very symptoms of pain and functional impairment on which he has predicated his current service connection claim.  The Board is therefore precluded from granting service connection and assigning a separate evaluation for those symptoms as to do would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2010).  The evidence of record does not show that the Veteran has any limitation of motion of the right arm that would can be separately rated from the burn scar rating.

Even if the competent evidence did show that the Veteran had a current right arm disorder, apart from his service-connected scarring, the Board would still need to assess whether that separately diagnosed disorder was service-related.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the competent evidence does not establish that such a nexus exists.  Indeed, no VA or private clinician has related the Veteran's current right arm complaints to any aspect of his military service.  Moreover, while the Veteran has been scheduled for VA examinations to address the etiology of those current complaints, he has failed to report.  Hence, any additional opinion evidence that may have been elicited in support of his claim has not been obtained because of his inability or unwillingness to cooperate.  38 C.F.R. § 3.655(b) (2010); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Absent any competent evidence of a separately diagnosed right arm disorder that was caused or aggravated by a service-connected disability or is otherwise service-related, the Board finds that service connection is not warranted on a secondary or direct basis.  Nor is service connection warranted on a presumptive basis, as the record does not show that any right arm arthritis or other disorder listed in 38 C.F.R. § 3.309 arose within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

In addition, the Board considers it significant that the Veteran did not allege any right arm disorder, apart from scarring, at the time of his separation from service or for several years thereafter.  The lengthy period without evidence of complaints or treatment for such symptoms weighs heavily against his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is sympathetic to the Veteran's contentions that he suffers from a right arm disorder, in addition to scarring, which is related to his military service.  Such lay evidence must be considered when a Veteran seeks disability benefits.  38 C.F.R. § 307(b) (2010).  Moreover, the Veteran is competent to report a history of right arm pain and related symptoms that are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his assertions in this regard are considered credible in the absence of any evidence to the contrary.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Nevertheless, as a lay person without any apparent clinical expertise, the Veteran is not competent to attribute his current symptoms to a condition other from his service-connected burn scar.  Nor is he competent to relate such a separately diagnosed condition to a service-connected disability or to other aspect of his military service.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, the Veteran's assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, are insufficient to warrant a grant of service connection in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  In addition, the Veteran has not attended scheduled VA examinations and has not submitted any other medical evidence to substantiate his claim to have a disorder of the right arm other than the service-connected burn scar.

In sum, the preponderance of the evidence shows that the Veteran does not have any additional right arm disorder that is not already contemplated in the rating assigned for his service-connected right arm burn scar.  As the preponderance of the evidence is against the claim for service connection for any right arm disorder other than a burn scar, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v . Derwinski, 1 Vet. App. 49 (1990).

B.  Acquired Psychiatric Disorder

The Veteran contends that he developed depression and related psychiatric problems as a result of his service-connected right arm disorder and due to an incident where he was struck in service and feels that led to a testicular disorder.  The Board is mindful of its obligation to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  However, the Board has declined to reopen the Veteran's claim for service connection for left testicular atrophy and has denied his claim for service connection for a right arm disorder other than a burn scar.  The Veteran is not service connected for any other genitourinary disability.  Nor is he service connected for any right arm disorder apart from scarring.  Accordingly, the Board will limit its inquiry to whether service connection is warranted on a direct basis or as secondary to a right arm scar, and will not further consider any other theories raised in support of the Veteran's claim.  The Board notes that presumptive service connection is not warranted because the evidence does not show that any psychosis manifested to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran's service medical records, including the reports of his entrance and separation examinations, are negative for any complaints or clinical findings of depression or other mental health problems.  Consequently, the Board finds that chronicity in service is not established with respect to the Veteran's psychiatric claim and that a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Post-service medical records show that the Veteran underwent a July 2003 VA mental health screening, which was negative for depression and other psychiatric disorders.  The record does not otherwise show that he has been diagnosed or treated for such a disorder.  Moreover, by declining to report for his scheduled VA examinations, the Veteran has deprived himself of other opportunities to show that a current psychiatric diagnosis is warranted.  38 C.F.R. § 3.655(b) (2010); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Absent a current diagnosis of depression or other psychiatric disorder, the Veteran's claim for service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that the Veteran himself has repeatedly complained of feeling depressed.  However, service connection cannot be granted based on symptoms alone, without a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, in contrast with disabilities such as varicose veins, shoulder dislocation, or tinnitus, depression and other acquired psychiatric disorders are not subject to diagnosis by an untrained lay person.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Here, the Veteran has not demonstrated that he has the requisite clinical expertise to render a diagnosis based on his reported mental health symptoms.  Hence, his assertions, standing alone, are insufficient to establish that such a diagnosis is warranted.

Even assuming, without conceding, that the Veteran were competent to diagnose a psychiatric disorder, the Board would still be unable to grant service connection unless there was competent evidence of a link between that current disorder and his active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Such evidence has not been presented here.  Indeed, none of the Veteran's medical providers has related his reported mental health complaints to his service-connected right arm scar or to any aspect of his military service.  Nor does the record otherwise indicate that such a nexus exists.  

Additionally, the Veteran does not contend, and the evidence of record does not otherwise show, that he experienced mental health problems until many years after leaving service.  Accordingly, the Board finds that a continuity of symptomatology has not been demonstrated, which further weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's assertions that he suffers from depression that is related to his period of active service.  He is competent to report mental health symptoms of which he has personal knowledge and his statements are considered credible.  However, just as there is nothing in the claims folder showing that Veteran is qualified to diagnose a psychiatric disorder, there is no evidence that he has the requisite expertise to render an opinion on the etiology of such a condition.  Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that depression or another psychiatric disorder developed during active service or is otherwise related to service, including the service-connected right arm disorder.  Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002, August 2007, October 2007, and May 2009, rating decisions in January 2004, December 2006, and December 2007, and multiple statements of the case in February 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  

The Board acknowledges that the RO's initial correspondence regarding the Veteran's new and material evidence claim preceded the ruling in Kent v. Nicholson and did not fully comply with the provisions of that decision.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Nevertheless, the Board observes that defect was cured by the RO's subsequent January 2004 rating action and the February 2008 statement of the case.  These documents correctly informed the Veteran of the standard for new and material evidence set forth in Kent and expressly notified him of the reasons and bases for the prior denial of his claim, specifically because the evidence then of record failed to show any worsening of his preexisting left testicular atrophy.  Further, the Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the evidence needed to support reopening his previously-denied claims for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's petition to reopen his claim is harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in connection with this appeal, which occurred in the January 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was afforded opportunities for VA examinations and a videoconference hearing in support of his claims, which he voluntarily declined.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.








ORDER

Service connection for atrophy of the left testicle remains denied because new and material evidence has not been received to reopen that claim.

Service connection for a right arm disorder is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


